Citation Nr: 0937462	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-00 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for dermatophytosis.

2.  Entitlement to a compensable evaluation for a left 
varicocele.

3.  Entitlement to service connection for a right varicocele.

4.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to herbicides.

5.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides.

6.  Entitlement to service connection for lung cancer, 
claimed as due to exposure to herbicides.

7.  Entitlement to service connection for upper respiratory 
infections.

8.  Entitlement to service connection for urinary tract 
infections. 

9.  Entitlement to service connection posttraumatic stress 
disorder (PTSD).

10.  Entitlement to service connection for loss of teeth.

11.  Entitlement to service connection for common colds.

12.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
presbyopia and myopia.

13.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1989.



This appeal comes before the Board of Veterans' Appeals 
(Board) from a series of  rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO). .  

In a November 1995 rating decision, the RO denied an 
evaluation in excess of 10 percent for the veteran's service-
connected dermatophytosis, and determined that new and 
material evidence had not been received to reopen a claim for 
service connection for hearing loss.  In a January 1996 
rating decision, the RO also denied service connection for a 
right varicocele.

In a June 2000 rating decision, the RO also denied claims for 
service connection for prostate cancer, peripheral 
neuropathy, lung cancer, upper respiratory infection, urinary 
tract infection, PTSD, loss of teeth, and the common cold.  
The RO further determined that new and material evidence had 
not been received to reopen a previously denied claim for 
service connection for presbyopia and myopia.  

In a September 2003 statement of the case, the RO reopened 
the claims for service connection for presbyopia and myopia 
and for bilateral hearing loss but denied service connection 
on the merits.  

The veteran testified before the Board sitting at the RO in 
July 2008.  A transcript of the hearing is associated with 
the claims file. 

The issues of a compensable rating for a left varicocele and 
for service connection for upper respiratory infections, 
recurrent common colds, and bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's dermatophytosis of the feet is manifested 
by recurrent episodes of moist, itchy, odorous, and 
discolored lesions between the toes.  The Veteran experiences 
exfoliation and itching and discomfort while wearing shoes 
and walking.  Treatment is with surface antifungal 
medications but not with steroidal or immunosuppressive 
medications.  

2.  The Veteran's right varicocele first manifested many 
years after service and is not related to any aspect of 
service. 

3.  There is no medical evidence of a diagnosis of prostate 
cancer.  The Veteran's benign prostate hypertrophy first 
manifested many years after service and is not related to any 
aspect of service. 

4.   There is no medical evidence of a diagnosis of lung 
cancer.  The Veteran's episodes of bronchitis, pulmonary 
tuberculosis, and diagnosed chronic obstructive pulmonary 
disease first manifested many years after service and is not 
related to any aspect of service. 

5.  There is no medical evidence of a diagnosis of acute or 
subacute peripheral neuropathy.  The Veteran's chronic 
peripheral neuropathy first manifested many years after 
service and is not related to any aspect of service. 

6.  The Veteran's recurrent urinary tract calcifications and 
infections first manifested many years after service and are 
not related to any aspect of service. 

7.  The Veteran's posttraumatic stress disorder is related to 
an event that occurred many years after service.   

8.  The Veteran's loss of teeth is the result of extraction 
or repair of caries and periodontal disease.  The Veteran did 
not sustain oral trauma or experience impairment of the 
mandible, ramus, or maxilla.  

9.  In April 1991, the RO denied service connection for 
presbyopia and myopia.  The Veteran did not express 
disagreement within one year, and the decision became final.  

10.  Since April 1991, evidence has been received that was 
not previously submitted and which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a claim for service 
connection for vision deficits related to disease.  

11.  The Veteran's vision deficits involve refractive error 
with no evidence of a disease process. 

12.  In September 1991, the RO denied service connection for 
bilateral hearing loss.  In November 1995 and October 1996, 
the RO denied petitions to reopen the final disallowed claim.  
The Veteran did not express disagreement within one year and 
the decisions became final.  

13.  Since October 1996, evidence has been received that was 
not previously submitted and which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a claim for service 
connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating in excess of 
10 percent for dermatophytosis have not been met at any time 
during the period covered by this appeal.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 (1994); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118 Diagnostic Code 
7806, 7813 (2008).  

2.  The criteria for service connection for a right 
varicocele have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2008).  

3.  The criteria for service connection for prostate cancer 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

4.  The criteria for service connection for lung cancer have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

5.  The criteria for service connection for peripheral 
neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

6.  The criteria for service connection for posttraumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2008).  

7.  The criteria for service connection for compensation 
purposes for loss of teeth have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.150 (2008). 

8.  The criteria to reopen a final disallowed claim for 
service connection for presbyopia and myopia to include 
vision deficits related to disease have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (1998).  

9.  The criteria for service connection for presbyopia and 
myopia have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2008). 

10. The criteria to reopen a final disallowed claim for 
service connection for hearing loss have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

For the increased-compensation claim, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  However, as the Board will grant the petitions to 
reopen the final disallowed claims for service connection for 
presbyopia and myopia and for bilateral hearing loss, any 
notice error regarding reopening the claims is harmless, and 
the Board will proceed with adjudication on the merits. 

The Board notes that the initial decisions provided by the RO 
for all claims were prior to the enactment of the notice and 
assistance requirements in November 2000. 
Except for the increased rating claim and the claim for a 
right varicocele, the RO provided notices in August 2002 and 
July 2003 that met the requirements except that the notices 
did not provide information on the criteria for assignment of 
a rating or effective date.  However, the Board concludes 
that such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to these claimed disorders.  

For the increased rating claim and the claim for service 
connection for a right varicocele, the RO did not provide a 
notice that met these requirements after November 2000 and 
prior to subsequent adjudication.  Therefore, the Board 
concludes that VA's duty to notify was not satisfied.  In 
order to determine whether to proceed with the adjudication, 
the Board will examine whether the error was prejudicial to 
the appellant and affected the essential fairness of the 
adjudication. 

The Board finds that the lack of notice did not affect the 
essential fairness of the adjudication.  The diagnostic codes 
relevant to the Veteran's skin disorder and varicocele do not 
contain criteria that could not be satisfied by demonstrating 
a noticeable worsening or increase in severity of the 
disability.  On many occasions, the Veteran submitted 
relevant copies of his service treatment records and records 
of private medical treatment for the disorders on appeal.  He 
also submitted many lengthy and detailed written statements 
in which he discussed his experiences and medical treatment 
in service, his current symptoms, and the effects of his 
disorders on his daily activities.  The Veteran also provided 
testimony in hearings with the RO in February 1996, February 
1997, January 2004, and before the Board in July 2008.  
Therefore, the Board concludes that the appellant had actual 
knowledge of the requirements to substantiate the claims and 
that there is no prejudice to the appellant to proceed with 
the adjudication.  Moreover, the decisions on appeal and the 
statements of the case provided to him included the 
applicable criteria and the reasons for denying his claims.  
Accordingly, a reasonable person would be expected to 
understand what is required to substantiate the claims. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the Veteran of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S. Air Force and retired at the 
rank of Staff Sergeant.  He contends that his disabilities 
first manifested in service or are the result of events in 
service including exposure to herbicides.  He contends that 
his dermatophytosis is more severe than is contemplated by 
the current rating.  

Dermatophytosis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

Service treatment records showed that the Veteran was treated 
on several occasions for chronic athlete's foot.  In a June 
1988 retirement physical examination, a physician noted the 
disorder as resolved.  However, shortly after retirement, a 
VA physician in December 1990 noted dry skin lesions between 
the toes and diagnosed dyohidrosis of both feet. 

The Veteran's claim for service connection for a skin 
disorder of the feet was received in May 1994.   In July 
1994, a VA examiner noted well-demarcated scaly lesions on 
the interdigital webs, groin, axillary area, right arm, 
knees, elbows, and abdomen as well as nail dystrophy.  The 
examiner diagnosed tinea pedis, corporis, cruris, and 
unguium.  In October 1994, the RO granted service connection 
and a 10 percent rating for dermatophytosis under Diagnostic 
Code 7806, effective the date of receipt of the claim.  

Dermatophytosis was rated for scars or disfigurement on the 
extent of constitutional symptoms and physical impairment.  
38 C.F.R. § 4.118, Diagnostic Code 7813 (1994).  A 10 percent 
rating was warranted for exfoliation, exudation, or itching 
if involving an exposed surface or extensive area.  A 30 
percent rating was warranted for exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1994).  

Ratings for diseases of the skin were revised, effective 
August 30, 2002.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria, but both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Dermatophytosis, also known as ringworm or tinea, is rated as 
disfigurement of the head, face, or neck, for scars, or as 
dermatitis depending on the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7813.  Dermatitis or 
eczema warrant a 10 percent rating if the disorder affects at 
least 5 percent but not more than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent of 
exposed areas, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.   A 30 percent rating is warranted if 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  A higher rating 
is warranted for more severe symptoms or more aggressive 
treatment.  38 C.F.R. § 4.118, Diagnostic Code 7806.  As 
scars or disfigurement of the face, head or neck are not 
indicated in the evidence of record, those criteria are not 
applicable.   

In correspondence in May 1994, the Veteran reported that his 
toes were closely knitted together and that he was unable to 
keep the area dry, even when wearing sandals.  He noted that 
during an outbreak, the area develops green lesions, 
releasing a foul odor and causing pain while walking.  
Wearing shoes at a place of employment exacerbated the 
disorder.  In correspondence in May 1995, the Veteran 
reported that his skin disorder was disfiguring and left 
discolorations.  He submitted the results of a skin biopsy 
obtained at a private hospital In February 1995 that showed 
no malignant cells but that a viral dermatitis "was being 
considered."  The diagnosis was nonspecific dermatitis.  A 
private physician in May 1995 also noted treatment with 
surface medication for lesions caused by a fungal infection 
of the elbows. 

In July 1995, a VAconsulting dermatologist noted the 
Veteran's reports of experiencing painful ulcers in the 
genital area, thickened lesions on the elbows and knees, and 
puritic patches on the interdigits of the toes noted by 
private medical providers in December 1994.  The 
dermatologist noted no genital lesions on examination but did 
observe heavily pigmented litchenified plaques on the elbows 
and knees and cheesy patches between the toes.   The 
dermatologist noted a diagnosis of the foot symptoms as tinea 
pedis (dermatophytosis) and that the symptoms were resolving.  
The dermatologist diagnosed the genital lesions as possible 
infectious vasculitis with herpes simplex I and diagnosed the 
elbow and knee lesions as possible lichen simplex chronicus.  
In November 1995, the RO continued a 10 percent rating for 
dermatophytosis of the feet but did not address the other 
affected areas.  In February 1996, the Veteran expressed 
disagreement, and following the issuance of a statement of 
the case in October 1996, the Veteran perfected a timely 
appeal. 

In February 1997, a VA physician noted the Veteran's reports 
of the same symptoms of the genitals, elbows, knees, and 
feet, the latter aggravated during wet weather seasons. The 
physician noted lichenified patches on the elbows and scrotal 
area, skin dryness on the arms, and macenated interdigital 
areas of the feet.  The physician continued the diagnoses of 
lichen simplex of the genital area and arms and tinea pedis 
and hyperhidrosis of the hands and feet.  In March 1998, the 
RO granted separate service connection and a 30 percent 
rating for nuerodermatitis of the arms and scrotal area, 
effective February 1995.  The Veteran did not express 
disagreement within one year, and the decision became final.  
Therefore, the Board concludes that the remaining issue on 
appeal is an increased rating in excess of 10 percent for 
tinea pedis or dermatophytosis of the feet.  

In April 1998, a VA examiner noted symptoms of hidrosis of 
the feet but noted no new diagnoses or prescribed medication.  
The disorder was occasionally mentioned in private medical 
records without specificity.  In October 2003, a VA physician 
noted the Veteran's reports of seasonal outbreaks of 
athlete's foot, manifested by greenish lesions between the 
toes and a foul odor.  The Veteran reported using topical 
antifungal (non-steroidal) medications without relief.  On 
examination, the physician noted mascerated interdigital 
areas on both feet.  The physician also examined other skin 
areas and noted no scarring or disfigurement.  The total 
affected areas including those other than the feet were 5-8 
percent of exposed areas and 15 percent of the total body 
area.  The physician commented that the tinea pedis was a 
superficial fungal infection of long duration and 
characterized by remissions, recurrences, and exacerbations, 
especially when not adequately treated.  

Two comprehensive private medical summaries in December 2003 
did not mention symptoms or treatment for tinea pedis.  The 
Veteran did not discuss the severity of tinea pedis at RO 
hearings in February 1996, April 2003, January 2004, or 
before the Board in July 2008.  

The Board concludes that a rating in excess of 10 percent for 
dermatophytosis of the feet is not warranted at any time 
during the period covered by this appeal.  The Veteran's 
symptoms as noted in his reports, service treatment records, 
and VA and private post-service records have been 
substantially the same and include recurrent episodes of 
moist, itchy, odorous, and discolored lesions between the 
toes.  Examiners have consistently diagnosed dermatophytosis 
caused by a fungal infection and prescribed non-steroidal 
surface medication.  The Veteran reported no cure or relief 
from the recurrent symptoms, and a physician noted that the 
infection is long term and recurrent.  A 10 percent rating is 
warranted under the old regulation because there is evidence 
of exfoliation and itching.  Although the infection is not on 
an exposed surface or an extensive area, the Veteran does 
experience discomfort when walking or wearing shoes.  
However, a higher rating is not warranted under the old or 
new regulation because there is no evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement, or that the infection affects a large area or 
requires steroids or other immunosuppressive medication.  The 
Board again notes that the affected areas of the knees and 
upper body are separately service-connected, rated as 30 
percent disabling, and that rating is not before the Board on 
appeal.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected skin disorder 
results in a unique disability that is not addressed by the 
rating criteria.  Specifically, there is no evidence of 
frequent hospitalization or marked interference with 
employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
There is no evidence of any interference with employment.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection Claims

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A.
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type two diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).   Among those 
disorders claimed in this case, presumptive service 
connection is available only for prostate and respiratory 
cancer and acute and subacute peripheral neuropathy.  Acute 
and subacute peripheral neuropathy must manifest to a degree 
of 10 percent or more within one year of the last date on 
which the Veteran was exposed to herbicide. 38 C.F.R. § 3.307 
(a)(6).  

Further, the Board notes that for several service-connection 
claims, the medical records showed that the Veteran 
experienced a set of symptoms associated with a single body 
system for which he received different diagnoses.  Therefore, 
the Board will consider whether service connection is 
warranted for other diagnosed disorders associated with the 
same symptoms in addition to the specific disorder cited by 
the Veteran in his claim.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The Vietnam Service Medal is awarded to any member of the 
Armed Forces of the United States serving in Vietnam, or 
contiguous waters, or air space, including in Thailand, Laos, 
Cambodia, or the airspace thereover on or after July 4, 1965 
through March 28, 1973.  If on shore or air duty, the member 
must participate in or directly support the Vietnam military 
operation.  Air Force Regulation 900-48, § 6-22b (Mar. 25, 
1982).  

Service personnel records showed that the Veteran served in 
the Southeast Asia Theater of Operations as an inventory 
management specialist at Ubon Airfield in Thailand for 
approximately 16 months in 1971-72.  He was awarded the 
Vietnam Service Medal and Vietnam Campaign Medal.  There is 
no indication that his duties involved visitation in Vietnam.  
However, in correspondence in January 2001, the Veteran 
stated that he was a passenger on an aircraft that landed in 
Vietnam to refuel on his transit to and from Thailand in July 
1971 and December 1972.  He did not provide the dates or 
other flight information necessary to obtain records to 
verify the stopover.  

Right Varicocele

A varicocele is a varicose enlargement of the veins of the 
spermatic cord producing a soft compressible tumor mass in 
the scrotum.  Smith v. Brown, 9 Vet. App. 363, 364 (1996).

Service treatment records are silent for any symptoms, 
diagnosis, or treatment for a right varicocele.  There are no 
indications of any genital injuries.  In a July 1988 
retirement physical examination, a physician noted the 
presence of a left varicocele.  The disorder was evaluated in 
a urology clinic in August 1988, and the examiner noted an 
asymptomatic left varicocele with a small hydrocell which 
required no treatment at that time.  There is no notation 
that the disorder was present on the right side.  No scrotal 
abnormalities were noted on a VA examination in December 
1990.  In May 1991, a VA physician noted that the Veteran had 
no scrotal symptoms and that an examination of the right 
scrotum was essentially normal.  

In December 1994 a VA consulting examiner at a private 
hospital noted visible extended veins above both testicles.  
In May 1995, the Veteran noted that he had developed a right 
varicocele with visible distended veins bilaterally.  The 
same month, a private physician provided a medical 
certificate in which he noted bilateral varicoceles and that 
surgery was suggested.  There were no clinical comments 
regarding the Veteran's symptoms. In December 1995, a VA 
examiner noted normal external genitalia with the exception 
of a left varicocele.  

In July 2000, the Veteran underwent a varicocelectomy on the 
left side at a private hospital.  The inpatient records 
showed that varicoceles were present bilaterally but surgery 
was performed only on the left side.  There are no subsequent 
private or VA medical records of examination or treatment for 
a right varicocele.  The Veteran did not discuss the disorder 
in a July 2008 Board hearing 

The Board concludes that service connection for a right 
varicocele is not warranted because the disorder was first 
noted in medical records in December 1994, several years 
after service and had not been noted in genital examinations 
at the time of retirement or on VA examinations in 1990 and 
1991.  There is no indication in the medical records that the 
right side disorder was caused by the disorder on the left 
side or that the disorder is a genitourinary disease capable 
of spreading to the previously unaffected side.  

VA must provide medical examination or obtain a medical 
opinion when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold. McLendon, 20 Vet. 
App. at 83.

In this case, the Board notes that VA medical examinations 
were obtained on two occasions after service that showed no 
right varicocele prior to the first manifestation in December 
1994.  Although there is evidence of a current right side 
disorder, there is no evidence of an injury or the disorder 
in service or a suggestion that the right side disorder is 
secondary to the disorder on the left side.  Therefore, the 
Board concludes that the medical evidence of record is 
sufficient to decide the claim.  

The weight of the credible evidence demonstrates that the 
veteran's current right varicocele first manifested several 
years after service and is not related to any aspect of 
active service.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Prostate Cancer

Service treatment records are silent for any symptoms, 
diagnoses, or treatment of the prostate in service.  No 
prostate symptoms were noted on VA examinations in December 
1990 and May 1991. 

In October 1992, a private physician diagnosed infertility 
but provided no clinical comments or explanation of the 
underlying disease.  The Board notes that the Veteran 
subsequently was the natural father of four children.  

In April 1998, a VA examiner noted the Veteran's reports of 
nocturia four to five times per night.  A prostate 
examination and prostate specific antigen test was normal.  
The examiner diagnosed benign prostate hypertrophy.  

In a September 2002 medical certificate, a private physician 
noted that the Veteran received treatment in June 2001 for 
recurrent painful urination.   A transrectal ultrasound study 
showed a normal prostate with a few periurethral 
calcifications. An urologist diagnosed prostatitis.  

In a February 2003 medical certificate, a private physician 
noted that the Veteran had a history of prostate cancer, but 
there are no confirmed cancer diagnoses of record.  The 
physician noted that the Veteran had been evaluated by an 
urologist at an unspecified earlier time, was diagnosed with 
benign prostatic hypertrophy, "rule out" prostate cancer.  
In July 2003, a VA physician noted a review of the claims 
file and that the Veteran's private physician had diagnosed 
prostatic hypertrophy.  The physician also noted the 
Veteran's reports of frequent or difficult urination with 
nocturia 6 to 7 times per night and occasional urinary 
incontinence.  The physician did not provide a prostate or 
urinary system diagnosis.  An October 2003 private ultrasound 
study showed a normal prostate gland.  

In a May 2008 medical certificate, a private physician noted 
that he was treating the Veteran for benign prostatic 
hyperplasia.  

The Board concludes that service connection for prostate 
cancer is not warranted because there is no medical evidence 
of a diagnosis of prostate cancer.  The Board need not reach 
the issue of whether the Veteran visited Vietnam during 
service and should be presumed to be exposed to herbicide and 
intimates no conclusion in that regard.  

The Board concludes that service connection for benign 
prostate hypertrophy or hyperplasia is not warranted because 
the disorder first manifested many years after service.  
Service treatment records showed no symptoms or diagnoses of 
a prostate disorder in service or for many years after 
service.  Neither the Veteran nor his medical providers 
suggested any relationship between the current disorder and 
any aspect of service. The Veteran contends that his current 
prostate disorder is a precursor to prostate cancer.   
However, as a layperson, the veteran does not possess the 
necessary knowledge of medical principles to provide 
competent medical evidence regarding the risks of future 
diseases.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Regardless, the criteria for service connection do not 
include consideration of precursors but rather requires a 
current medical diagnosis.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

The weight of the credible and probative evidence 
demonstrates that the Veteran's current benign prostate 
hypertrophy first manifested many years after service and is 
not related to his active service.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

 Lung Cancer

In an October 1981 periodic physical examination, a physician 
noted the results of a normal pulmonary function test and 
noted no lung abnormalities.  In May 1985, the Veteran sought 
evaluation of indications on a chest X-ray obtained by a 
mobile unit associated with an application to work in school.  
The X-ray showed the possibility of a nodule in the right 
lung.  A follow-up X-ray in June 1985 showed mild blunting of 
the left costophrenic angle but no active pulmonary disease.  
However, the evaluator noted that the Veteran did not provide 
the mobile image so that he was unable to assess the results 
by comparison.  In a September 1985 physical examination, a 
physician again referred to a pulmonary function test and 
noted no abnormalities. 

In March 1988, the Veteran sought treatment after 
experiencing shortness of breath while wearing a gas mask.  
The examiner noted that the symptoms were not a medical 
problem.  In a July 1988 retirement physical examination, a 
physician referred to the shortness of breath using a gas 
mask and noted that it was self-treated with no chronic 
pulmonary abnormalities.  A chest X-ray obtained in August 
1988 was negative for pulmonary disorders. 

VA examinations in December 1990 and May 1991 including a 
chest X-ray in December 1990 showed no symptoms or 
indications of a lung disorder.  

In May 1991, an examiner at a military clinic noted the 
Veteran's reports of a productive cough and chest discomfort 
for the previous three days.  A chest X-ray was normal.  The 
examiner diagnosed bronchitis and prescribed antibiotic 
medication.  Ten days later, another military examiner noted 
the Veteran's reports of an X-ray that indicated pneumonia, 
but the examiner noted that the diagnosis was actually 
bronchitis.  The examiner noted that the Veteran looked well 
with clear lungs but continued the medication for another 
week.  There was no follow-up treatment.  

A private physician's medical certificate in May 1995 showed 
no lung disorders.  

A VA general medical examination in February 1997 showed no 
chronic pulmonary disorders and a private X-rays in August 
1997 and January 1998 were normal.  One examiner diagnosed 
acute bronchitis and another noted symptoms associated with 
the upper respiratory tract which will be addressed in 
another section below.  

In May 1998, a VA examiner noted a review of the medical 
records and noted that the Veteran had never been diagnosed 
with lung cancer.  He noted the Veteran's reports of night 
sweats, daytime sleepiness, and hemoptysis.  However, on 
examination there were no indications of embolism, 
respiratory failure, or dyspnea on exertion.  The examiner 
noted no indications of lung cancer.  The next day, a private 
physician examined the Veteran and obtained a chest X-ray and 
pulmonary function test (PFT).  The X-ray was normal, and the 
PFT showed a mild decrease in diffusing capacity but was 
otherwise within normal limits.  

A February 2002 chest X-ray showed minimal tuberculosis 
infiltrates but otherwise was consistent with bronchitis.  In 
a September 2002 medical certificate, a private physician 
noted that the Veteran had been hospitalized for two days in 
September 2001 for acute bronchitis that resolved.  Medical 
certificates in February and March 2003 from private 
physicians also showed treatment for episodes of acute 
productive cough, but there were no diagnoses of a chronic 
pulmonary disorder.  A January 2003 pulmonary function test 
was normal.  

In October 2003, an X-ray showed interstitial thickening or 
pneumonitis which an evaluator noted could be early 
bronchietatic changes.  A concurrent PFT was normal. In 
November 2003, a computed tomography study of the chest 
showed pleuroparechymal fibrosis in both lower lung lobes.  
In a December 2003 medical certificate, a private physician 
referred to an examination by a pulmonologist the previous 
January and noted that the Veteran had been diagnosed with 
chronic obstructive pulmonary disorder (COPD), probably 
chronic bronchitis.  

In March 2008, a private physician noted on a prescription 
pad that he and a pulmonologist had treated the Veteran with 
antibiotic medication for one year at an unspecified time and 
that the Veteran was now free of tuberculosis.  In a July 
2008 letter, the physician provided the history of diagnosis 
and treatment for tuberculosis starting in 2007 through July 
2008 when the physician indicated the disease was still 
active.  The Veteran did not discuss tuberculosis at a July 
2008 Board hearing.  

The Board concludes that service connection for lung cancer 
is not warranted because there is no medical evidence of a 
diagnosis of lung cancer.  The Board need not reach the issue 
of whether the Veteran visited Vietnam during service and was 
therefore presumed to be exposed to herbicide and intimates 
no conclusion in that regard.  

The Board further concludes that service connection for other 
respiratory disorders including bronchitis, COPD, and 
tuberculosis is not warranted because the first 
manifestations of a series of acute bronchitis episodes, 
diagnosis of COPD, and treatment for pulmonary tuberculosis 
were not earlier than 2002, many years after active service.  
The Board acknowledges that service treatment records showed 
a possible lung nodule in 1985 and symptoms of shortness of 
breath in 1988.  However, in both instances, imaging and 
pulmonary function tests showed no abnormalities.  None were 
noted in several VA examinations in the 1990s.  The episode 
of bronchitis in May and June 1991 resolved with no chronic 
residual symptoms.  The first indications of chronic 
abnormalities of the lungs were noted in a February 2002 X-
ray.  

The Board considered whether a VA medical opinion is 
necessary in this case under the criteria for examinations 
discussed above.  The Board concludes that an additional 
examination and opinion is not necessary.  The Veteran 
contends only that his lung cancer (or other respiratory 
diseases) is related to exposure to herbicide in service.  
Service connection for lung cancer is not warranted because 
he does not have lung cancer.  Other diagnosed pulmonary 
disorders are not among those for which the presumption of 
service connection for exposure to herbicide is available.  
Service treatment records showed no diagnosis for any chronic 
pulmonary disorders, and neither the Veteran nor any VA or 
private medical providers suggested any relationship between 
bronchitis, COPD, or tuberculosis and any events in service.  
Therefore, the low threshold for an additional examination 
has not been met.  

The weight of the credible and probative evidence 
demonstrates that the veteran does not have lung cancer and 
that his current chronic respiratory disorders first 
manifested many years after service and are not related to 
his active service.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Peripheral Neuropathy

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for acute, subacute, or chronic 
peripheral neuropathy or any other organic nervous system 
disorder.  No neurological deficits were noted on VA 
examinations in December 1990 and May 1991. 

In November 1996 medical certificate, a private family 
physician noted that he was treating the Veteran for 
peripheral neuritis and myalgia.  He noted prescribed 
medication but provided no other clinical comments. 

In April 1998, a VA neurologist noted the Veteran's reports 
of generalized weakness. On examination, the physician noted 
no cerebellar, central nervous, motor, or sensory deficits 
without atrophy or pathological reflexes.  The physician 
found no evidence of peripheral neuropathy.  

In April 2008, a private physician noted on a prescription 
pad that electromyeograph and nerve conduction studies showed 
indications of peripheral neuropathy.  There are no 
additional clinical comments, and the detailed records of the 
studies have not been submitted.  

The Board concludes that service connection for chronic 
peripheral neuropathy is not warranted because the disorder 
first manifested many years after service and because there 
is no credible and probative evidence of any relationship to 
service.  The Board notes that the Veteran has never been 
diagnosed with acute or subacute peripheral neuropathy, the 
category of disease that warrants presumptive service 
connection as a result of exposure to herbicide. In June 
2007, the Secretary published his review of the most recent 
update of studies by the National Academy of Sciences and 
determined that there is insufficient medical evidence to 
warrant the presumption of service connection for chronic 
peripheral nervous systems disorders as a result of exposure 
to herbicide.  See 72 Fed. Reg. 32,395 (Jun. 12, 2007).  
Moreover, the disease did not manifest within one year of the 
last date the Veteran was exposed to herbicide.  The Board 
need not reach the issue of whether the Veteran visited 
Vietnam during service and is presumed to be exposed to 
herbicide and intimates no conclusion in that regard.  

The Board considered whether an additional examination and 
opinion is necessary in this case under the criteria for VA 
examinations discussed above. The Board concludes that an 
additional examination is not warranted.  The Board 
acknowledges that the Veteran was diagnosed with peripheral 
neuropathy in 1996, not confirmed in 1998, but again 
diagnosed in 2008.  The Veteran does not contend that the 
disease first manifested in service but rather that it is the 
result of exposure to herbicide.  However, his form of the 
disease does not warrant presumptive service connection.  
Neither the Veteran nor his physicians have suggested that 
his current chronic peripheral neuropathy is related to any 
other aspect of service.  As there is no evidence of injury 
or manifestation of a neurological disease in service, or for 
many years after service, the Board concludes that the low 
threshold for an examination has not been met.  

Urinary Tract Infections

Service treatment records are silent for any symptoms, 
diagnoses, or treatment of urinary tract infections.  In a 
July 1988 retirement examination medical history 
questionnaire, the Veteran noted that he experienced frequent 
and painful urination.  However, there are no records of 
earlier treatment for the symptoms.  The examining physician 
made no clinical comments and found no genitourinary system 
abnormalities other than a left varicocele addressed in a 
section below. 

No chronic urinary disorders were noted on VA examinations in 
December 1990, May 1991, February 1997, or April 1998.   In a 
December 1996 letter, the Veteran noted that he had been 
treated for urinary infection by a private physician.  
However, the only earlier report by this physician in October 
1992 did not address urinary infections.  In a June 1999 
medical certificate, a private physician noted that he 
treated the Veteran for urolithiasis.  In June 2001, the 
Veteran was treated for painful urination and a transrectal 
ultrasound identified periurethral calcifications.  

In July 2003, a VA physician noted a review of the claims 
file and that the Veteran's private physician had diagnosed 
prostatic hypertrophy.  The physician also noted the 
Veteran's reports of frequent or difficult urination with 
nocturia six to seven times per night and occasional urinary 
incontinence.  The physician did not provide a prostate or 
urinary system diagnosis.  Ultrasound studies in March 2003 
and October 2003 showed no cytolithasis or calcifications 
with normal ureters, bladder, and complete bladder voiding. 

The Board concludes that service connection for urinary tract 
infections, manifested as periodic urinary calcification, is 
not warranted because there is no credible evidence of 
chronic urinary infections or calcification in service or 
after service prior to 1999.  The Board acknowledges the 
Veteran's statement on his retirement medical questionnaire 
that he experienced frequent and painful urination in 
service.  The Veteran is competent to report his observable 
symptoms.  However, the Board places less probative weight on 
his report because there was no record that he sought 
treatment for the symptoms at any time during service or for 
nearly ten years after service.  Some urinary symptoms were 
noted to be associated with benign prostate hypertrophy as 
discussed in a previous section.  The symptoms associated 
with calcification and prescription antibiotic medication for 
infection were not noted earlier than 1999.  Furthermore, the 
calcifications were responsive to medication as none were 
noted in ultrasound studies in 2003.  

The weight of the credible and probative evidence 
demonstrates that the Veteran's recurrent urinary infection 
and calcifications first manifested many years after service 
and are not related to his active service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Posttraumatic Stress Disorder

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

The Veteran does not contend, nor does the record show, that 
he participated in combat.  In an August 1999 claim for 
service connection for PTSD, the Veteran stated that the 
disorder was caused by the death of his three month old 
daughter in March 1998.  The Veteran also referred to his 
reactions to the deaths of two previous spouses and 
difficulties raising his older children that occurred during 
his period of active service.  

Service treatment records showed that the Veteran underwent 
psychiatric care on three occasions.  In May through July 
1969, the Veteran sought treatment for nervousness, insomnia, 
and occasional unexplained nausea.  An examiner noted that 
the Veteran may have been experiencing difficulty being away 
from home and adjusting to service life.  An examiner noted 
no evidence of emotional disturbance and recommended that the 
Veteran be permitted to complete his training program.  

In November 1976, a psychologist noted that the Veteran was 
experiencing difficulty establishing an effective working 
relationship with his supervisors.  The psychologist noted 
that the Veteran had some difficulty with verbal 
comprehension but found no evidence of mental defects or a 
psychiatric disorder.  

From July 1985 to October 1986, the Veteran and his family 
participated in a counseling program dealing primarily with 
behavioral problems with a teen age son including the 
Veteran's use of force on one occasion.  In mid 1986, the 
Veteran's spouse died, and two younger children moved to 
another state.  A psychiatrist noted that the Veteran was 
dealing with grief and loneliness but that he was eating and 
sleeping well with positive plans for the future.  The 
psychiatrist diagnosed adjustment reaction (grief), resolved, 
and no recurrence of violent domestic behavior.  

No psychiatric abnormalities were noted on a retirement 
physical examination in July 1988 or on VA examinations in 
December 1990 and May 1991.  In September 1991, the RO denied 
service connection for an adjustment disorder because the 
records showed that the disorders noted in service treatment 
records had resolved.  

In April 1995, a private psychologist examined the Veteran 
and noted feelings of loneliness and depression following 
separation from his third spouse.  The psychologist noted 
that the Veteran had difficulty coping with stress, 
establishing interpersonal relationships, and displayed 
feelings of inadequacy and insecurity as well as some 
somatoform physical symptoms.  The psychologist did not 
provide a diagnosis but did recommend psychotherapy. The same 
month, a private psychiatrist noted no cognitive deficits and 
that the Veteran was now living with a new partner.  The 
Veteran denied hallucinations, paranoia, or feelings of 
helplessness.  His mood was euthymic with no impairment of 
memory and good judgment and insight.  The psychiatrist noted 
that the most predominant and enduring psychosocial stressor 
was the need for money to sustain his family.  The 
psychiatrist noted that there was a recurrence of depressive 
symptoms but not enough to warrant a full diagnosis of major 
depression.   

In December 1995, a VA examiner noted that the Veteran earned 
a bachelor's degree in psychology in 1994 but had not found 
employment.  The examiner noted similar symptoms related to 
the deaths of two spouses in 1976 and 1986 and recent 
separation from a third spouse.  The examiner diagnosed a 
history of bereavement, uncomplicated, and a history of 
adjustment disorder with depressed mood.  In November 1996, a 
VA physician noted the Veteran's reports of impatience and 
having "night visitors."  On examination, the physician 
diagnosed no psychiatric disorders.  In February 1997, a VA 
examiner noted the Veteran's reports of nighttime 
hallucinations and feelings of hopelessness, depression, 
loneliness, and mistrust of others.  The examiner diagnosed 
dysthemia. 

In March 1998, the RO granted service connection and a 50 
percent rating for dysthemia, noting that problems of 
adjustment to life changes and interpersonal relationships 
first manifested in service and continued to be the cause of 
depressed mood.  The record showed that the Veteran married 
for the fourth time.  A natural daughter was born in December 
1997 but died in March 1998.  

In an undated medical certificate, a private physician 
summarized the on-going illnesses for which his clinic was 
providing treatment from July 1999 to October 2000.  The 
physician also noted that the Veteran had been diagnosed with 
posttraumatic stress disorder PTSD) without identifying the 
source of the diagnosis or providing any clinical comments.  
In a January 2001 notice of disagreement, the Veteran stated 
that he had received treatment for PTSD from this physician 
from July 1999 to October 2000.  The Veteran noted that his 
stressor was the death of his infant daughter in 1998 and 
referred to his previous psychiatric diagnoses and 
difficulties with dealing with the loss of his spouses in 
service.  In another certificate in September 2002, the 
physician provided the same reference to a diagnosis of PTSD 
with no additional information.  

The Board concludes that service connection for PTSD is not 
warranted.  Although a private physician noted that the 
Veteran was diagnosed with PTSD, there is no record of 
examination and clinical comments to show the specific 
symptoms and a rationale for the diagnosis.  The Board 
considered whether an additional examination or request for 
clinical records from a private physician or psychiatrist is 
necessary.  However, the Veteran reported that the stressor 
associated with the disorder is the death of his infant 
daughter that occurred in 1998, many years after service.  
Even if the Veteran has a properly diagnosed, newly emerging 
psychiatric disorder, diagnosed as PTSD, the new disorder is 
the result of events occurring after service.  Therefore, 
service connection is not warranted.  

Furthermore, the Board notes that the medical evidence of 
record showed that his current symptoms of depression and 
inability to cope with stress and life changes are the same 
as those first manifested in service.  The Board concludes 
that the diagnosis of PTSD in 1999 and 2000 is an alternative 
diagnosis for the same disability already recognized by 
service connection and a 50 percent rating for dysthemia.  
See 38 C.F.R. § 4.14 (2008).  The Board places greatest 
probative weight on the examination reports by VA and private 
physicians from 1995 through 1997 who evaluated the Veteran's 
symptoms and diagnosed dysthemia and adjustment disorders 
with depressed mood as a consequence of difficulty dealing 
with life stressors such as the death of close family 
members.  The Board places less probative weight on the 
medical certificates from the private physicians in 1999 and 
2002 which briefly identified a diagnosis of PTSD without 
explanation, rationale, or the source of the diagnosis.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Loss of Teeth

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150 (2008) such as impairment of the mandible, 
loss of a portion of the ramus, and loss of a portion of the 
maxilla through trauma or disease such as osteomyelitis but 
not as a result of periodontal disease. Compensation is 
available for loss of teeth only if such is due to loss of 
substance of body of maxilla or mandible. Otherwise, a 
Veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purpose of receiving VA outpatient 
dental services and treatment, if certain criteria are met.  
See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

Service dental treatment records are silent for any oral 
trauma or surgery of the mandible, ramus, or maxilla.  The 
Veteran received regular treatment for caries and periodontal 
deficits.  In the first three months of service, teeth 
numbers 19 and 30 were extracted as nonrestorable.  The 
Veteran's third molars (numbers 1, 16, 17, and 32) were also 
removed as nonfunctional or impacted.  In February 1982, and 
examiner noted periodontal disease in several areas including 
the left lower second molar (tooth number 18).  The last 
dental treatment noted in the records was in August 1988, 
greater than 90 days prior to retirement in March 1989.  

The Veteran submitted records and bills for the following 
post-service private dental care.  In September 1998, the 
Veteran's second lower left molar was extracted, and the 
dentist noted severe bone loss.  In February 1999, a private 
dentist noted that porcelain crowns were needed on posterior 
teeth on the left and right.  The dentist did not identify 
the specific teeth affected or that the work was completed.  
In October 2000, a dentist noted that he performed root 
canal, dowel post, and bridgework on the right upper molars, 
and in January 2001 noted the repair of a crown on the upper 
left premolar, additional restoration, a crown on one tooth 
that had been repaired in October 2000, and crowns and 
bridges on the lower left and right molars.  One crown in 
this group had been initially placed during service and the 
lower right molar area was an area of periodontal disease 
treated in service.  

The Board concludes that service connection for compensation 
purposes for loss of teeth is not warranted because the 
Veteran did not sustain oral trauma and because tooth 
extraction during service was not shown in the records to be 
the result of bone disease.  All dental treatment in service 
involved repair or extraction as a result of caries or 
periodontal disease.  In the case of the 1998 extraction, the 
severe bone loss was not noted in service and manifested many 
years after service.  The Board considered whether to address 
the Veteran's claim as a claim for service connection for the 
purposes of outpatient VA dental care under 38 C.F.R. 
§ 17.161.   However, the Board concludes that the Veteran's 
claim was articulated as a claim for compensation and 
accompanied by bills for dental treatment already received.  
The applicable regulations do not provide for reimbursement 
of the cost of private restorative care.  

Reopening Claims for Service Connection for 
Presbyopia, Myopia and Bilateral Hearing Loss

In April 1991, the RO denied service connection for 
presbyopia and myopia because the disorders were congenital 
and developmental and not considered to be disabilities under 
VA regulations.  In September 1991, the RO denied service 
connection for bilateral hearing loss because the results of 
a VA examination showed hearing acuity was within normal 
limits under VA standards.  The Veteran did not express 
disagreement within one year, and the decisions became final.  
38 U.S.C.A. § 7105 (West 1988).  

In November 1995 and October 1996, the RO denied petitions to 
reopen the final disallowed claim for service connection for 
bilateral hearing loss because no new and material evidence 
had been received relevant to the claim.  

The RO received the Veteran's petition to reopen the claim 
for service connection for defective vision in August 1998 
and for bilateral hearing loss in March 1999.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Under regulations in effect at the time of receipt of the 
petition to reopen the final disallowed claim, new and 
material evidence was defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim. 38 C.F.R.
§ 3.156(a) (1998). 
 
In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).
 
Since April 1991, the RO received a written statements from 
the Veteran discussing vision examinations performed in 
service, a March 1998 examination by a private physician, an 
April 1998 VA examination for diabetes that included a vision 
assessment, and a May 2008 statement from a private physician 
addressing diabetic retinopathy.  

The Board concludes that the Veteran's written statement is 
not new evidence because it is a cumulative restatement of 
the results of in-service vision evaluations that were 
already considered and that showed correctable refractive 
errors that are not considered to be disabilities.  However, 
the March 1998 examination, May 1998 VA examination, and the 
May 2008 physician's statements are new because they were not 
previously considered.  The evidence is material because it 
relates to vision loss which may be a result of a disease 
process.  Therefore, and to this extend only, the Board 
grants the petition to reopen the claim and will proceed to 
adjudicate it on the merits below.  

Since October 1996, the RO received an April 1998 statement 
from the Veteran in which he discussed noise exposure in 
service, copies of audiometric and organic ear examinations 
in service, the records of a VA examination in May 1991, a 
February 1997 VA audiometric examination, a February 2003 
private otologic examination, an October 2003 audiometric 
examination, and a May 2008 medical certificate from a 
private physician addressing the Veteran's hearing acuity.  
The Board concludes that the Veteran's statements of noise 
exposure in service, examinations in service, and the May 
1991 VA examination are not new because they were previously 
considered.  However, the Board concludes that the remaining 
evidence received since 1996 is new because it had not been 
previously considered.  The evidence is material because it 
is relevant to a possible degraded level of hearing acuity.  
Therefore, and to this extent only, the Board grants the 
petition to reopen the claim.  

As the October 2003 audiometric examination shows hearing 
acuity that meets the VA criteria for disability in the left 
ear, the Board will remand the claim for further development 
as noted below.  

Service Connection for Presbyopia and Myopia

Refractive errors of the eye are not diseases or injuries 
within the meaning of the applicable service-connection 
statutes and regulations.  38 C.F.R. § 3.303. 

Service treatment records showed that the Veteran required 
corrective lenses for distant vision deficits in service.  
The records are silent for any eye injuries or diseases.  

In March 1998, a private physician noted that he diagnosed 
the Veteran with myopia and presbyopia defects and prescribed 
corrective lenses for near and distant vision.  Corrected 
distant vision was 20/20. 

In April 1998, a VA examiner noted the Veteran's report of 
blurred vision.  On examination, the Veteran's vision was 
correctable to 20/20 with no organic eye deficits or 
diseases.  The examiner diagnosed presbyopia in both eyes. 

In May 2008, a private physician noted no evidence of 
diabetic retinopathy. 

The Board concludes that service connection for myopia and 
presbyopia is not warranted as these are refractive errors, 
capable of correction to 20/20 distant vision, and are not 
disabilities under VA laws and regulations.  There is no 
credible evidence of eye injury, disease, or uncorrectable 
disorders.  


ORDER

An increased rating in excess of 10 percent for 
dermatophytosis is denied.

Service connection for a right varicocele is denied.

Service connection for prostate cancer, claimed as due to 
exposure to herbicides, is denied.

Service connection for peripheral neuropathy, claimed as due 
to exposure to herbicides, is denied.

Service connection for lung cancer, claimed as due to 
exposure to herbicides, is denied

Service connection for urinary tract infection is denied.  

Service connection posttraumatic stress disorder is denied.

Service connection for loss of teeth is denied

A petition to reopen a previously denied claim for service 
connection for presbyopia and myopia is granted.

Service connection for presbyopia and myopia is denied.  

A petition to reopen a previously denied claim for service 
connection for hearing loss is granted.  


REMAND

Left Varicocele 

In the Veteran's July 1988 retirement physical examination, a 
physician noted a left varicocele.  In August 1988, a 
physician noted an asymptomatic left varicocele with a small 
hydrocele which required no treatment at that time.  The 
physician noted that the Veteran was the natural father of 
two children.  

In May 1991, a VA physician noted that the Veteran denied any 
history of scrotal pain, swelling, or enlargement and had no 
current symptoms except that the physician was able to 
palpate a non-tender left varicocele.  The right scrotum was 
normal and asymptomatic.  In April 1991, the RO granted 
service connection and a noncompensable rating for the left 
varicocele under analogous Diagnostic Codes 7529 and 7524.  
38 C.F.R. § 4.116 (1991).  

In October 1992, a private physician noted a diagnosis of 
infertility without clinical comments or explanation.  In May 
1995, the Veteran petitioned for an increased rating, stating 
that he had developed a right varicocele with visible 
distended veins bilaterally.  The same month, a private 
physician provided a medical certificate in which he noted 
bilateral varicoceles and that surgery was suggested.  There 
were no clinical comments regarding the Veteran's symptoms.  
In December 1995, a VA examiner noted only a left varicocele 
with otherwise normal genitalia and no subjective symptoms.  
The examiner noted that the Veteran was experiencing erectile 
dysfunction, probably of psychogenic origin.  In January 
1996, the RO denied a compensable rating, citing the 
analogous rating for the loss of one testicle, although the 
record showed only the presence of a left varicocele.  In 
March 1998, the RO also granted service connection and a 
noncompensable rating for impotence and special monthly 
compensation for the loss of use of a creative organ as 
secondary to a psychiatric disorder, effective February 1995.   
The record showed that the Veteran later became the natural 
father of four additional children born in December 1997, 
December 1998, October 2001, and June 2003. 

The Veteran submitted records of a left varicocelectomy 
performed in July 2000.  Although the attending physician 
noted that the Veteran was doing well on the second post-
operative day, there has been no subsequent examination to 
determine whether the Veteran's varicocele recurred or 
whether there are any current residuals of the service-
connected disorder.  Therefore, a contemporary VA examination 
is necessary to determine the current status of the 
disability.  Further, a notice setting forth the medical or 
lay evidence necessary to show a worsening or increase in 
severity of the disability and the effect that such worsening 
or increase has on the claimant's employment and daily life 
is also necessary prior to adjudication of the claim.   

Upper Respiratory Infections and Recurrent Common Cold

Service treatment records showed that the Veteran was treated 
on approximately twelve occasions during his 20 year career 
for symptoms of cough and nasal congestion.  Diagnoses 
included tonsillitis, pharyngitis, and upper respiratory 
infection.  Although symptoms persisted over one to two 
months on some occasions, each episode resolved with rest and 
medication.  No chronic disease of the throat or sinuses was 
diagnosed and no abnormalities of the nose, throat, or 
sinuses were noted on physical examinations in September 
1977, October 1981, September 1985, or on a retirement 
examination in July 1988.  

Since March 1995, private treatment records showed that the 
Veteran was treated on at least ten occasions for nasal 
congestion and sore throat.  Diagnoses were tonsillo-
pharyngitis, acute bacterial pharyngitis, rhinosinusitis, and 
general upper respiratory infection.  In May 1998, an X-ray 
of the sinuses showed a septal deviation.  In November 2003, 
a computed tomography scan showed right maxillary sinusitis 
but no structural deviations.  

The Board refers to the criteria for a VA examination under 
the provisions of the duty to assist discussed above.  In 
this case, there is evidence of recurrent sinus and throat 
infections during and after service.  Although the claims 
file does not show evidence of a continuity of symptoms from 
1989 to 1995, the Veteran contends that he continued to 
experience recurrent symptoms since service.  As there is 
evidence of a current sinus and throat disorder, evidence of 
treatment for the disorder in service, and lay evidence that 
suggests a continuity of symptoms or a relationship between 
the current disorders and service, a VA examination and 
opinion on the etiology of any chronic upper respiratory 
disorder is necessary to decide the claim.  
38 C.F.R. § 3.159 (c).  



 Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

In October 2003, an audiometric examination showed auditory 
thresholds of 25, 15, 15, 5, and 10 decibels at 500, 1000, 
2000, 3000, and 4000 Hz respectively in the right ear and 30, 
40, 15, 15, and 5 decibels at the same respective frequencies 
in the left ear.  Speech recognition scores were not 
obtained.  However, in May 2008, a private physician noted 
that the Veteran had a normal hearing threshold but did not 
provide clinical observations or data.  Since the October 
2003 examination showed hearing loss in the left ear at 1000 
Hz as 40 decibels, the criteria for disability in that ear 
has been met.  A current audiometric examination of both ears 
and an opinion regarding the etiology of any disability is 
necessary to decide the claim.  38 C.F.R. § 3.159 (c); 3.385.   

Finally, VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  

In a July 2008 Board hearing, the Veteran stated that he 
received some medications from  a VA medical clinic but 
received treatment from private medical providers.  
Accordingly, the RO should request any VA outpatient medical 
records pertaining to the Veteran that are dated from 2004 to 
the present.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative with notice that, to 
substantiate an increased rating claim, 
the medical or lay evidence must show a 
worsening or increase in severity of the 
disability, and the effect that such 
worsening or increase has on the 
claimant's employment and daily life.  If 
the diagnostic code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect that worsening 
has on employment and daily life (such as 
a specific measurement or test result), 
there must be at least general notice of 
that requirement.  The notice must also 
provide examples of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation. 

2.  Request records of VA outpatient 
medical treatment from 2004 to the 
present.  Associate any records received 
with the claims file.  

3.  Schedule the Veteran for a VA genito-
urinary system examination. Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's current symptoms associated 
with a recurrent left varicocele or 
residual conditions from surgery in July 
2000.  

4.  Schedule the Veteran for a VA 
audiometric examination. Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner evaluate the Veteran's bilateral 
hearing acuity and provide an opinion 
whether any disability found is at least 
as likely as not (50 percent probability 
or greater) related to exposure to high 
noise levels in service or any other 
aspect of service.  

5. Schedule the Veteran for a VA 
examination of his throat and sinuses.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report. Request 
that the examiner evaluated the Veteran's 
recurrent throat and sinus symptoms and 
provide an opinion whether any disability 
found is at least as likely as not (50 
percent probability or greater) related 
to upper respiratory treatment in service 
or any other aspect of service.  

6.  Then, after conducting any additional 
development deemed necessary, 
readjudicate the claims for a compensable 
rating for a left varicocele and for 
service connection for upper respiratory 
infections and recurrent common colds, 
and bilateral hearing loss.  If any 
decision remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


